Title: To George Washington from Lafayette, 9 March 1784
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George

 

Sir
Paris March the 9th 1784

Your Excellency Has Been Acquainted With my first Measures Respecting our Society—To My Letter Xbr the 25th  I Beg Leave Particularly to Refer and Entrust this with Major l’Enfant Who is Returning to America.
Having in a Body Waited Upon Count de Rochambeau, we delivered Him and His officers the Marks of the Assossiation—A Resolve of theirs for a Volontary Subscription Will Arrive in time to Be debated in the Grand Assembly.
Many Claims Have Been Raised By french officers, Which it is not My Business to Present—But I Beg Leave to observe that Some of them, Like in Chevalier de Lameth’s Case, are Entitled to Consideration—Count de Rochambeau, I am told, is writing on the Subject.
Former dispatches Have Apologized for the Part We Have taken Respecting Count d’Estaing’s officers—The Neglect, We know, Was not Intended—and, as Also in Mr de Vaudreuil’s Case, it Would Have Produced a Bad Effect. The Captains in the Navy, Ranking as Colonels, Have Set up a Claim to the Assossiation—Some of them, la Peyrouse, la Touche, Tilly, Acted as Commodores —it May Be Observed that American trade Will Have to do With Naval Officers.
At a Board of Officers Met at My House, the Claims of Several Gentlemen Were Introduced—Our Opinions are Submitted to the Assembly, and With them I enclose a list of Members who Have Signed and Paid, or to Whom, on Account of their Dispersion, the Institution are Yet to Be Sent —Clel du Plessis Convinced us He Had not Resigned.
Our Brotherly Assossiation Has Met With General Applause—Not a dissenting Voice to Be Heard But on the Point of Heredity that Creates a debate Wherein Most of the Americans take the other Part —Who Can Question But What We do not on Any Account Wish to Injure those Sacred Republican Principles for which We Have Fought, Bled, and Conquerd? and What Sacrifice Has not Been Made By us, in Support of those principles? which, I am Sure, we are Ready to Repeat Upon Every Occasion?

There is an Unanimous Opinion of the officers Here which they Beg Leave to Present, Viz.—that all American Officers in Europe Ought to Resort to a Committee of which this City is a Natural Center, and that the Committee Be Instructed to Correspond with the Grand Assembly.
It Had Been My Fond Hope that I Could Have Arrived in time for the Begining of May—But American Concerns, an Account of Which I Give to Congress, detain me for a few Weeks—and Now When I think this Letter Will Be Read Among Representatives from all the lines of the Army, My Heart is Glowing With all the Most Unbounded Sentiments of Affection and Gratitude—How Pleasing it is for me, to Recollect our Common toils, dangers, turns of fortune, our So Glorious Successes and that Lively Attachement Which United us With Each other Under our Beloved General—Never Can My Heart forget the Return of Affection I Have Particularly Obtained, the Numberless Obligations I am Under to My dear Brother Officers, and the Happy Hours, the Happiest in My Life, Which I Have Past in their Compagny—Before the Month of June is Over, I shall, thank God, Be Again With them, and Am Panting for the instant When I May Be Blessed with a Sight of the American Shore. With the Highest Respect and Unbounded Affection I Have the Honour to Be Sir Your Excellency’s Most obedient Humble Servant

Lafayette

